Citation Nr: 0706540	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  99-08 754A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability other than post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972 and from September 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, wherein the RO determined that new and 
material evidence had not been received to reopen a 
previously denied claim of service connection for a nervous 
disorder.  By a December 2002 decision, the Board reopened 
the veteran's claim of service connection for a psychiatric 
disorder, to include PTSD.  

The veteran's case was remanded for additional development in 
December 2003 and in July 2005.  By a May 2006 decision, the 
Board denied service connection for PTSD.  The claim for a 
psychiatric disorder other than PTSD was remanded for 
additional development at that time.  It is again before the 
Board for appellate review.  (References in the decision 
below to "psychiatric disability" should be taken to mean 
any psychiatric disability except for PTSD.)  


FINDING OF FACT

The veteran does not have a psychiatric disability 
attributable to his period of military service.  


CONCLUSION OF LAW

The veteran does not have a psychiatric disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records (SMRs) reveal that the 
veteran was seen in March 1974 for anxiety related to his 
family situation.  An examiner said that the veteran's 
condition was not a sign of psychological or emotional 
instability but was a normal stress reaction to a very 
stressful situation.  The examiner requested that the veteran 
be reassigned stateside from Greece.  In March 1975 the 
veteran was seen for nervousness and irritability.  The 
examiner noted that a compassionate reassignment had not gone 
through and the veteran was diagnosed with situational 
anxiety and anxiety reaction.  He was noted to have been 
treated for nervousness as a result of his family situation.  
A letter from the Director of Base Medical Services dated in 
April 1975 revealed that the veteran's family situation, 
specifically his inability to come to the aid of his children 
while he was stationed in Greece, produced a degree of 
anxiety that could only be controlled with medication, 
specifically tranquilizers.  The Director noted that although 
this would normally be considered an acute situational 
reaction, the veteran's inability to cope with the situation 
and other stresses would justify a diagnosis of inadequate 
personality, a character and behavior disorder.  Later in 
April 1975 the veteran was recommended for discharge due to a 
character and behavior disorder diagnosed as inadequate 
personality, apathy, lack of appropriate interest, and 
inability to expend effort constructively.  He was noted to 
have been ineffective in the performance of his duties.  The 
commanding officer said that although the veteran's problems 
were aggravated by situational stress, it appeared that 
reasonable rehabilitation efforts and assistance in solving 
his problem would not produce satisfactory results.  The 
veteran's April 1975 separation examination noted that the 
veteran had family problems which interfered with sleep, and 
caused excess worry and depression.  

The veteran was afforded a VA examination in May 1986.  He 
was diagnosed with anxiety.  

Associated with the claims file are VA outpatient treatment 
reports dated from January 1986 to March 2005.  The veteran 
was seen for anxiety and depression sporadically during this 
time period.  He was diagnosed with adjustment disorder with 
depressed mood in February 1987.  The veteran was afforded a 
VA PTSD Assessment in March 1987.  The examiner said that the 
veteran was never in Vietnam, was never in combat, and never 
experienced a traumatic stressor.  He concluded that the 
veteran did not meet the criteria for PTSD.  In March 1992 
the veteran underwent a psychological evaluation.  The 
veteran was diagnosed with chronic undifferentiated 
schizophrenia.  In November 1992 a provisional diagnosis of 
schizophrenia was reported.  In February 1993 the veteran was 
noted to have PTSD, and was found to have PTSD and dysthymia 
in October 1993.  He was noted to have PTSD by history in 
July 1999.  The veteran was seen for anxiety in August 1999.  
In April 2000 the veteran was noted to have questionable 
PTSD, anxiety, and depression.  In September 2004 the veteran 
reported distressing memories of Vietnam.  He was diagnosed 
with PTSD.  In March 2005 the same examiner who counseled the 
veteran in September 2004 reported that the veteran did not 
have any service in Vietnam and that he (the examiner) 
erroneously assumed this to be the case.  He continued a 
diagnosis of PTSD.  

The veteran was afforded a VA examination in May 2000.  He 
was noted to be anxious and he was diagnosed with anxiety 
disorder not otherwise specified.  The examiner said that it 
was difficult to give a single diagnosis because the veteran 
exhibited multiple psychiatric symptomatologies.  

The veteran was afforded a VA examination in September 2005.  
The veteran underwent psychological testing at that time.  
The veteran denied a history of suicide attempts and 
assaultiveness.  He reported that he experienced anxiety for 
many years exacerbated by negative global events such as the 
war in Iraq.  Mental status examination revealed goal-
oriented thought processes with some mental confusion.  There 
was no evidence of flight of ideas or flashbacks.  Eye 
contact was adequate and no cognitive deficits were 
demonstrated.  Speech was sometimes excessive in productivity 
and the amplitude of speech was average.  The examiner 
diagnosed the veteran with paranoid schizophrenia and 
dysthymic disorder.  

The veteran was afforded another VA examination in June 2006.  
The examiner said that the veteran had been treated for 
anxiety and depression over the years.  He said the veteran's 
long-term history did not support the diagnosis of 
schizophrenia and that he lacked the classic long-term 
history or current deficits that would be observed in 
patients with schizophrenia.  The examiner said it was 
unclear on what basis the past diagnoses of schizophrenia 
were made.  The examiner said the veteran did not experience 
any traumatic events during his military service that could 
significantly impact his subsequent functioning.  He said it 
seemed that the veteran's impairments and subsequent 
functioning were more related to family problems.  The 
veteran's major complaints were severe anxiety, depression, 
flashbacks, and PTSD-related symptoms.  The examiner said the 
veteran's diagnosis was anxiety disorder.  The examiner said 
the veteran displayed a significant amount of anxiety during 
the examination and the anxiety seemed secondary to the fact 
that he was anxious about whether the results of the 
examination would be favorable to him.  Mental status 
examination revealed that the veteran's speech was rambling 
in nature and loud at times.  His thought processes were 
noted to be logical and goal-directed.  He did not 
demonstrate any cognitive deficits but he had limited verbal 
skills.  He denied auditory and visual hallucinations.  His 
thought content was devoid of any delusions or obsessional 
thinking.  He denied compulsive rituals or having any 
phobias.  He denied symptoms specific to panic disorder and 
he said he was an anxious person.  His concentration and 
short-term and long-term memory were good.  His mood was 
noted to be extremely anxious and dysphoric.  The examiner 
said that psychomotor testing performed at the September 2005 
examination revealed no deficits in the area of attention, 
concentration, or expressive or receptive language.  His 
abstract reasoning and social judgment were within normal 
limits.  The examiner diagnosed the veteran with anxiety 
disorder, atypical depression, and dysthymic disorder.  The 
examiner reported that it was unlikely that the veteran had 
schizophrenia as a diagnosis.  He noted that the veteran 
denied present or past auditory or visual hallucination and 
there was no evidence of thought disorder at the time of the 
examination or in the past.  The examiner said the veteran 
failed to show progressive deterioration of mental status 
that is characteristic of someone with a diagnosis of 
schizophrenia.  The examiner said that based on the veteran's 
current presentation and past history of treatment, it was 
very likely that the veteran suffered from anxiety disorder 
with superimposed depression and low-grade depression all 
through his life secondary to poor functioning at various 
stages in his life.  He said the current diagnoses of anxiety 
disorder, atypical depression, and dysthymic disorder were 
well supported by the veteran's long-term and current 
history.  He said the diagnoses of anxiety disorder, atypical 
depression, and dysthymic disorder were not service-connected 
because it was mentioned [in SMRs and other medical reports 
of record] that the anxiety was more related to family 
problems and poor functioning at work.  He said the veteran's 
functioning seemed poor during his military service. 

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case the veteran's SMRs reveal that the veteran was 
discharged from service in May 1975 with a character and 
behavior disorder diagnosed as inadequate personality.  Since 
service the veteran has been variously diagnosed with 
anxiety, depression, PTSD, schizophrenia, anxiety disorder, 
atypical depression, and dysthymic disorder.  (As noted in 
the Introduction, service connection for PTSD has been denied 
in a previous Board decision.)  None of the veteran's 
treating physicians at VA have concluded that any psychiatric 
disability is related to the veteran's period of military 
service.  The veteran's problems in service were noted to be 
situational problems related to his family or due to a 
personality disorder, which is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. § 3.303.  

The veteran was diagnosed with anxiety disorder, atypical 
depression and dysthymic disorder at the time of the most 
recent VA examination in June 2006.  The examiner reported 
that it was unlikely that the veteran had schizophrenia as a 
diagnosis.  He noted that the veteran denied present or past 
auditory or visual hallucination and there was no evidence of 
thought disorder at the time of that examination or in the 
past.  He said the veteran failed to show progressive 
deterioration of mental status that is characteristic of 
someone with a diagnosis of schizophrenia.  The examiner said 
that based on the veteran's current presentation and past 
history of treatment, it was very likely that the veteran 
suffered from anxiety disorder with superimposed depression 
and low-grade depression all through his life secondary to 
poor functioning at various stages in his life.  He said the 
current diagnoses of anxiety disorder, atypical depression, 
and dysthymic disorder were well supported by the veteran's 
long-term and current history.  He said the diagnoses of 
anxiety disorder, atypical depression, and dysthymic disorder 
were not service connected because it was noted in SMRs and 
other medical reports of record that the anxiety in service 
was more related to family problems and poor functioning at 
work.  This is consistent with the annotations in service 
that the veteran had nothing more than a situational anxiety, 
not a chronic disorder, at least nothing beyond a personality 
disorder, which may not be service connected.  38 C.F.R. 
§ 3.303.  

The absence of a medical opinion establishing a nexus between 
any diagnosed disability and military service is persuasive.  
The absence of a nexus is, as noted above, consistent with 
the SMRs and the absence of any chronic disability in 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim of service connection.  

The Board notes that the veteran has alleged that he has a 
psychiatric disability that is related to service.  While the 
veteran is capable of providing information regarding his 
symptoms, as a layperson, he is not qualified to offer 
medical diagnosis or medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a psychiatric disability.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002 and Supp. 2006); 38 C.F.R. § 3.102 (2006).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The veteran filed his claim in July 1997, prior to enactment 
of the VCAA.  The RO notified the veteran of the 
evidence/information required to substantiate his claim in 
March 2004.  He was informed of the elements to satisfy in 
order to establish service connection.  He was advised to 
submit any evidence he had to show that he had a current 
disability and to identify sources of evidence/information 
that the veteran wanted the RO to obtain on his behalf.  The 
RO sent a follow-up letter to the veteran in August 2005 and 
again informed him of the evidence/information required to 
substantiate his claim.  He was also informed of the status 
of his claim.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate a claim of service 
connection, what VA would do to assist, and what was expected 
of him, including the presentation of all pertinent evidence 
of which he was aware.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  (Although the notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or the appellant's 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and VA outpatient treatment 
reports.  The veteran was afforded several VA examinations.  
The veteran has not alleged that there is any outstanding 
evidence that would support his claim.  The Board is not 
aware of any outstanding evidence


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


